Title: To George Washington from Brigadier General Lachlan McIntosh, 3 May 1779
From: McIntosh, Lachlan
To: Washington, George



Sir
Camp the 3d May 1779.

The most Satisfactory Answer I think that I can give to your Excellencys Quaré last night. Vizt—“What the Consequence would be of Evacuating Fort Laurens upon Muskingum River, in Case it was determined, or would be necessary to employ all the Force that could be spared against the Northern, or Seneca Indians.”—is to Confirm the reasons I have already given at different times, by the Opinion of Gentlemen who are particularly Interested & Concerned, & whom I had Occasion to Consult in that, & other Circumstances upon the Same Question.
When I was first informed Capt. Clark of the 8th Pena Regt was attacked so contrary to my Expectation at that time, while the Several nations to the Westward were flattering me with promises of coming in to treat. I called the Colonels Crawford & Brodhead with majors Vernon & Taylor and that they might not be influenced by my Judgement, Represented to them rather in a worse Light than it was, the shortness of the provision at Fort Laurens, the Scarceness of it with ourselves to Supply them, the many disapointments we had; & uncertainty of getting a Sufficient quantity over the mountains in time, or if we had it then, the difficulty or rather impossibility of procuring Horses, or Forage for Transporting Provision at that season. and asked their opinions of the Consequences in case we were under the necessity of abandoning that Garrison. which they could by no means hear or think of. and Unanimously Replyed that it should be supported at all Hazards—otherwise it would confirm all the Western Tribes (who were now wavering) of our weakness, which the Enemy were continually infusing into their Heads & Unite them to a man against us, & in that Case could drive all the Inhabitants over the mountains. whereas there they were perplexed in their Councils & none of them had engaged nationaly yet against us, prevented by their fears. only Some ungovernable stragglers prompted by the Rewards offered, & a desire of Gain. upon which it was determined to attempt Supplying that post by water.
I had intelligence shortly afterwards that Colo. Gibson was beseiged in Fort Laurens, as I have already informed you. and at the time Colonel Crawford was with me from Youghiagania County. Colo. Evans Leiutenant of Monongahala County. Mister Robison from Ohio County & Major Hoofnagle from Westmoreland County Pennsylva. which are all the Countys West of the Alegany mountain in that Department—and they all agreed that the Fort should by no means be given up or Evacuated, for the Same reasons that were given before. and that every Exertion was necessary, & Should be made to relieve it by militia without any delay, Since Major Taylor who was then thought in great Danger, had so many of the Military with him. upon which they Set off immediately & exerted themselves in their respective Countys to get Men & Horses for that purpose.
When all the men & Horses I could get were Collected at Beaver Creek & before I marched for Muskingum, I called Colo. Lochry Leiutenant of Westmoreland County. Colo. shepherd Leiutt & Colo. Hedges of Ohio County Colos. Cox & Crawford of Youghiagania County. Colo. Brodhead, Lt Colo. Campbell, majors Vernon & Taylor (now returned). and informed them I had not Horses enough to carry a Sufficient quantity of Provision for the Number of men I thought necessary to Garrison Fort Laurens & desired their advice upon the Occasion, as they were so much Concerned they repeated the reasons already given for the necessity of Mantaing the post, & were all (except major Taylor) of the Opinion that one hundred men were Sufficient to Secure it untill another Supply of Provision could be sent there.
The moment I arrived in Fort Laurens I disclosed to Colonels Gibson Crawford, Cox, shepherd, Hedges, Lochry, Campbell, Major Vernon & Capt. Clark of the 8th—my Intention of striking a Sudden blow upon the Wyandot Towns &ca with the provision we had, instead of Leaving it in Fort Laurens, which was unanimously opposed by these Gentlemen, as I have already informed your Excelly in my Letter of the 3d Ulto with their Reasons fully, a principle one of which was, that whether we succeeded or not, that Garrison must be abandoned for want of Provision, which would probably prove fatal to all the Inhabitants west of the mountains.
Thus I have had an opportunity repeatedly of knowing the sentiments in Council of my Field Officers & principle Inhabitants West of Aligany Ridge respecting the Importance of Fort Laurens for their Safety, besides the Conversation of the people at Large. and am firmly of the Opinion myself that if any attempt is ever intended or necessary that way, that post is a good step towards it. or if both that and a Northern Expedition cannot be carryed on at the Same time, & the latter should be determined on first (which I have not been able to come at a Sufficient knowledge of that part of the Country to give any certain opinion upon) I think mantaining that post with a Sufficient Garrison will keep the western nations always in awe, & perhaps make them remove over the Lakes or come upon Terms as it will be in the power of the Militia if they turn out to retaliate from thence upon them for any Mischief they do.
The reason I took so much pains to get the Sense of the people respecting this post was, that when Colo. morgan came to Fort Pitt in January he & Steel with their partizans took immense trouble to Convince people that it was a bad plan, Sacrificeing so many Lives and impossible to Support it. & Seemed to Exult when it was in distress & beseiged as proving the truth of their prediction. and probably this Idea might be carryed from thence to Philadelphia.
I must intrude a Little further upon your Excellencys time to inform you that Just when I returned to Beaver last from Reliev⟨ing⟩ Fort Laurens I recd Copys of all your Instructions by Express with your orders to repair to Camp, & Laid the whole with a Charge of Secrecy before the Colonel’s Brodhead Crawford & Gibson, and requested their advice & opinion respecting the proceedings of another Campaign from the westward the Ensuing season, that I might give you better information when I came down. Colo. Brodhead thought that pursuing the plan to the Westward in the manner it was begun by far the most eligible, & that a northern Expedition was very Uncertain, in which the others seemed to Join him. I desired them to give me their opinions in writing which the first of these Gentlemen Evaded as needless. I am very respectfully Your Excellencys most obt Hble servt
Lachn McIntosh
